Order entered May 20, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01495-CV

            IN THE MATTER OF THE GUARDIANSHIP OF DORIS L. TIPPS

                           On Appeal from the Probate Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. PR-13-3072-3

                                            ORDER
       By three separate motions, appellant requests an extension of time to file a reply brief to

each of the three appellee’s briefs that have been filed in this appeal. We GRANT the motions

to the extent we ORDER appellant to file, no later than June 8, 2015, a single brief addressing

the arguments in the three appellee’s briefs and complying with the length limitations in the

appellate rules. See TEX. R. APP. P. 9.4(i)(2)(C).




                                                       /s/   CRAIG STODDART
                                                             JUSTICE